Paragraph eight of the Nichols' will, in its second portion, undertakes to create a trust. *Page 350 
The trust undertaken to be created is a charitable one, since its object is the education of youth. Jackson v.Phillips, 96 Mass. (14 Allen) 539, 556; AmericanAcademy v. Harvard College, 78 Mass. (12 Gray) 582, 594; American Asylum v. Phoenix Bank, 4 Conn. 172,177; Treat's Appeal, 30 Conn. 113, 116.
Having a charitable purpose, the language used by the testator in his attempt to establish the trust and define its terms and conditions, should have such liberal and favorable construction as may be necessary to establish its validity and ascertain its meaning.Woodruff v. Marsh, 63 Conn. 125, 136, 26 A. 846;Strong's Appeal, 68 Conn. 527, 532, 37 A. 395; YaleCollege's Appeal, 67 Conn. 237, 243, 34 A. 1036.
Turning to the provisions of the will to discover whether or not in the light of these recognized principles of construction, they are sufficient to make the trust attempted to be created a valid and operative one, we observe, first of all, that there is nothing illegal or forbidden by law in the purpose of the trust, and that if the testator's endeavor to establish one is to fail, it must be for the reason that his language is indefinite and uncertain. That and that alone is the charge made against it.
We are at a loss to discover any solid foundation for the claim thus made. As far as the testator's intent is concerned, not only is his general one to establish a charitable trust unmistakable, but his specific intent is also reasonably clear and certain as to the objects of his attempted benefaction, the means by which those objects were to be accomplished, and the persons who were to be the beneficiaries. That the object which the testator sought was the education of youth, and youth whose residence or birthplace was Danbury, does not admit of doubt. That the means prescribed to attain that end were a course in the Sheffield Scientific *Page 351 
School, and financial provision for the same through the use of the net income of a fund consisting of the residue of the testator's estate set apart by him as a permanent endowment fund, cannot well be questioned by anyone reading the language of the will for no other purpose than to gather therefrom the testator's intent.
His language, that the rest and residue of his estate was to be held in trust by the persons designated as trustees "to be applied as a foundation of which the interest shall go to support through a course at Sheffield Scientific School at New Haven, Conn., the candidate passing the best examination preparatory to said course of study," — is not such as one would expect from the hand of a skilled draftsman. Nevertheless, the testator's meaning and intent is not thereby concealed or rendered doubtful. Its use of the word "applied," where some such word as "held" or "maintained" would have been more strictly accurate, of the word "foundation" to designate a fund set apart as an endowment fund, and of "interest" to signify "income," is somewhat inartificial. But it is not so inappropriate that the testator's intent to establish a permanent endowment fund whose net income should be appropriated to the charitable use thereafter defined is not reasonably apparent. Century Dictionary;Dulaney v. Dulaney, 105 Va. 429, 54 S.E. 40; Whitson v.Whitson, 53 N.Y. 479, 481. Those who ought to benefit by his beneficence are not individually designated; but the class to which they must belong is sufficiently described, to wit, persons born in, or at the time of selection resident of, Danbury, and the method of selection from that class is distinctly outlined, to wit, by competitive examination appropriate for admission to the Sheffield Scientific School. Coit v. Comstock,51 Conn. 352, 377-379; Strong's Appeal, *Page 352 68 Conn. 527, 531, 37 A. 395; Adye v. Smith, 44 Conn. 60,70.
That the testator may have used language which is open to more than one interpretation and furnishes a basis for a request for judicial construction, does not militate against the validity of the trust. Such is frequently the case with perfectly valid wills. Neither does it make for the invalidity of the trust that the provisions of the will do not prescribe all the steps to be taken by the trustee in all matters of detail likely to arise in the administration of the trust, but leaves those incidental matters to the discretion of the trustee to be exercised by him as occasion may arise in such way as shall in his judgment be best calculated to effectuate the purpose of the testator as defined by him. Neither does it, in that the rule of selection of beneficiaries recognizes no distinction to be made between rich and poor, as it plainly does not. An intended charity is no less a lawful one for the reason that such distinction is not made. American Academy v. HarvardCollege, 78 Mass. (12 Gray) 582, 594; Godfrey v. Hutchins,28 Rawle I. 517, 520, 68 A. 317; People ex rel. Ellert
v. Cogswell, 113 Cal. 129, 137, 45 P. 270.
Several of the questions propounded for advice call for a construction of the trust provision above quoted as bearing upon the duty of the trustee in complying therewith. These questions have already in part been answered, at least inferentially. It signifies, as we have already seen, that the trust fund in the trustee's hands should be held by him as the principal of a permanent fund, and the net income thereof paid over or expended by him for the support, through a course in the Sheffield Scientific School, of a chosen beneficiary for the time being.
As to what the testator intended by "support," the character and extent of it, and the number of persons *Page 353 
to whom it could be given at any one time, the language of the will, especially when read in the light of the fact of the testator's understanding or agreement with his nephew, seems to leave little room for doubt that the testator had in mind a provision for one student and only one at a time, and that his thought and purpose was to supply a source of income which should be sufficient to furnish that student beneficiary with means adequate for his comfortable maintenance in the broad sense of that term, and not merely to supply him with either school or even living necessities. Plainly it was no niggardly provision which the testator intended to make in favor of the fortunate beneficiary. His support was not intended to be limited to bare necessities of whatever kind, but it was to have a fuller and more generous measure that should embrace all those things which enter into the idea of support in its fullest sense.
While this is true, it may well be that the income of the fund will, in the course of time, prove to be in excess of what is required for the reasonable support of a single beneficiary or greater in amount than he in fact expends for his support. It may also happen, by reason of nonincumbency of the scholarship, that unexpended income may be in the hands of the trustee. The testator manifestly did not intend that the fund should be permanently increased by additions of unexpended income. His intention was that the income as it accrued should be expended in the education of qualified youth. As manifestly, he did not intend either to support a student in extravagance or wastefulness, or to supply him with funds to use for other purposes than self-support, or to hoard. To satisfy these intentions, apparent from the will, we are of the opinion that the trustee, in fulfilment of his duty to give effect to the testator's intentions as thus disclosed, should use any surplus income that he may have at *Page 354 
his command in the support, as far as it will suffice, of an additional student qualified and selected as the will provides.
The remaining questions concern details of the administration of the trust about which the will contains no positive instructions. They ask what the duty of the trustee is in respect to the manner of expenditure of the income, and in respect to the giving of notice of the competitive examinations. These are matters of incidental detail which the testator has left, as he properly might, to the sound judgment and discretion of the trustees, to be exercised in view of the circumstances as they from time to time arise and to the end that the testator's purposes as they are disclosed by the will be carried into effect in the fullest practicable measure. As far as the notice of examination is concerned, it is apparent that suitable advertisement in a newspaper or newspapers having a circulation in Danbury, would naturally and almost necessarily be one of the means to be resorted to. Announcement in the Yale catalog and bulletins, where practicable, would also suggest itself as especially appropriate for the information of possibly interested persons at the time living outside of that city. But after all, the course to be pursued is a matter whose decision must rest in the sound discretion of the trustee in view of all existing circumstances.
   The Superior Court is advised to render judgment declaring that the trust created by the 8th paragraph of the will is a valid and operative one; that by its terms the plaintiff as its trustee, and his successors in the execution of the trust, are required to hold and manage the fund given in trust as a permanent trust fund; that the net income thereof is to be paid over and expended by him and them for the support, through a course in the Sheffield Scientific School in New Haven,